Order, entered October 31, 1967, unanimously reversed, on the law, with $50 costs and disbursements to appellant the New York State Liquor Authority, the petition dismissed, and the determination of the State Liquor Authority confirmed. The Special Term found that the Authority had investigated all essential factors and considered on the merits the entire record in approving the application for a package liquor store license. In the circumstances the court should not have directed a trial to determine the weight to be accorded such factors, but should have determined upon the entire record whether there existed a rational basis for the Authority’s conclusion that public convenience and advantage would be promoted by the issuance of the new license. The issuance of a license is a function of the Authority to be exercised upon the facts developed before it. Review of its determination is on the basis of such facts and not on the evidence before another tribunal upon entirely new proof. Our examination of the record indicates that the determination of the Authority is neither arbitrary nor capricious but rests upon a reasonable basis. (Matter of Sinacore v. Nexo York State Liq. Auth., 21 N Y 2d 379.) Concur — Eager, J. P., Steuer, Tilzer, MeGivern and McNally, JJ.